NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2408-15T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

NATASHA MALAVE,

     Defendant-Appellant.
_______________________________

              Submitted March 30, 2017 - Decided June 22, 2017

              Before Judges Lihotz and Whipple.

              On appeal from Superior Court of New Jersey,
              Law Division, Camden County, Accusation No.
              13-11-3357.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Lon Taylor, Assistant Deputy
              Public Defender, of counsel and on the brief).

              Mary Eva Colalillo, Camden County Prosecutor,
              attorney for respondent (Patrick D. Isbill,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Defendant Natasha Malave appeals from a January 20, 2016

judgment of conviction for violating probation and the imposed

364-day county jail sentence.            On appeal, defendant argues:
             THE   TRIAL   COURT,  WITHOUT  ANY   HEARING,
             IMPROPERLY   RELINQUISHED  DETERMINATION   OF
             RECORD DISCLOSURE TO THE PROBATION DEPARTMENT
             IN RESPONSE TO [DEFENDANT'S] SUBPOENA IN
             PREPARATION FOR A [VIOLATION OF PROBATION]
             HEARING.

Following a review of the facts and applicable law, we affirm.

     We     summarize   the    facts   relevant     to   the   instant   appeal.

Defendant pled guilty to fourth-degree unlawful possession of a

weapon, N.J.S.A. 2C:39-5(d), and on February 7, 2014, was sentenced

to a one-year term of supervised probation.                    After a second

violation of the conditions of probation, defendant subpoenaed

records regarding her violations of probation (VOP), which were

released pursuant to a protective order.

     During the January 8, 2016 hearing on the alleged VOP, Deron

Bunton,     defendant's       probation       officer,   testified   regarding

defendant's six missed probation meetings, her failure to enroll

and complete anger management classes, her failure to pay the

monthly probation fees, and her failure to report her change of

address.1     He explained she last contacted him in April 2015 and

related his unsuccessful efforts to locate her at two separate

addresses.     On cross-examination, the probation officer admitted

defendant failed to cancel or reschedule dates she was unable to



1
     The probation officer noted the missed meetings occurred on
March 19, May 18, June 15, June 22, June 29 and July 6, 2015.

                                          2                              A-2408-15T2
attend; she did, however, explain she was unable to pay the fee

for anger management classes.

      Defendant also testified.        She explained her obligation to

care for two young children, her inability to pay for anger

management classes and her insistence she lived at the address

provided to the Probation Division.         Defendant's testimony during

the   VOP   hearing   did   not   dispute   her   failure   to   appear,   but

suggested it resulted because her mother was unavailable to care

for her infant.       She noted she appeared in April 2015, with her

baby, and her probation officer specifically instructed her not

to bring her infant to the next appearance because it was unsafe.

Defendant did not state she attempted to notify Probation of her

child care problems after this date nor did she question her

probation officer on this point during the hearing.

      Following the close of evidence, the trial judge issued an

oral opinion.    He credited Bunton's testimony as clear, concise,

and consistent. The judge found defendant did not inform probation

or seek to obtain an excused absence, but "it was just an election

on the part of [defendant] not to show up."             He also found she

failed to provide a valid address.            Based on these facts, the

judge concluded the State established, by clear and convincing

evidence, defendant failed to substantially comply with conditions



                                      3                              A-2408-15T2
of probation for which he imposed a 364-day county jail, reduced

by 224 days jail credit.

       "We accord substantial deference to a trial court's issuance

of a discovery order and will not interfere with such an order

absent an abuse of discretion," however, we accord no deference

to the trial court's interpretation of the meaning or scope of a

court rule.   State v. Hernandez, 225 N.J. 451, 461 (2016) (citing

State ex rel A.B., 219 N.J. 542, 554-55 (2014)). While a violation

of probation proceeding is not a "stage in a criminal prosecution,"

State v. Lavoy, 259 N.J. Super. 594, 601 (App. Div. 1992) (quoting

State v. Reyes, 207 N.J. Super. 126, 134 (App. Div.), certif.

denied, 103 N.J. 499 (1986)), discovery in these matters is

governed by our rules governing criminal practice.         Ibid. (citing

R. 3:1-1).

       To prevail on a VOP, the State must prove by a preponderance

of the evidence, a defendant has "inexcusably failed to comply

with   a   substantial   requirement"   imposed   as   a   condition    of

probation.    Reyes, supra, 207 N.J. Super. at 137.        The State has

no obligation to prove "excusability" for the alleged violations.

Id. at 139.

       Courts may issue protective orders to limit discovery of

"confidential information recognized by law."          R. 3:13-3(e)(1).



                                  4                              A-2408-15T2
This includes records made confidential by Rule 1:38-3(f)(5),

"pertaining to persons on probation."

       On appeal, defendant argues the protective order, issued

without a hearing, wrongfully limited discovery of her probation

file.2     Defendant does not challenge Probation's compliance with

the terms of the judge's order, rather she suggests the judge

improperly     abrogated     his    responsibility    to   determine        what

information in her file was and was not relevant.               She maintains

the failure to release her entire file, violated her rights of due

process.

       We find no abuse of discretion by the judge's order to protect

confidential portions of the file, not relevant or necessary to

prove defendant's claim she contacted her probation officer to

explain her childcare difficulties.            Further, in light of her

admission of failing to appear, defendant's claimed due process

violations are unavailing as she does not explain what should have

been     provided,   what   was    inappropriately   redacted    or   how   any

unrevealed information would alter the outcome.            We conclude the

order properly balanced defendant's right to discovery, R. 3:13-




2
     The protective order limited discovery to "relevant" evidence
of defendant's contact with the Probation Division and compelled
the Division to produce "all documents and . . . notes that [were]
relevant" to the charges against defendant, as redacted.

                                        5                              A-2408-15T2
3, with the Division's need to maintain its confidential of its

internal records.   R. 1:38-3(f)(5).

     As to defendant's argument her violations were not willful

or substantial, we are not persuaded.   This was defendant's second

violation of the very clear terms and conditions of her sentence.

She did not relate her inability to comply on the dates scheduled,

or attempt to reschedule when she missed an appointment.      Also,

she moved without notice, requiring Probation to locate her to

continue its monitoring.   The conditions of probationary release

were designed to assure defendant's continued law abiding conduct.

Her efforts to defeat these requirements, despite knowledge of the

consequences, cannot be overlooked.     For three months she failed

to report and could not be located at either address on file.

These facts are significant and support the judge's finding her

violations were willful and substantial.

     Affirmed.




                                6                           A-2408-15T2